The judgment of the Supreme Court was entered,
Per. Curiam.
We aifirm this decree upon the opinion of the learned judge of the court below, except as to so much of the opinion and decree as relates to the question whether the amount *461decreed against the appellee was or was not a lien against the real estate of Robinson. Upon that question we express no opinion, as we do not think it was before the court. When it is asked to make an order to sell the real estate it will then be necessary to consider and decide that question.
Decree affirmed except the last clause, “ The foregoing surcharge is limited to the personal estate of Samuel L. Robinson,” which is reversed, and appeal dismissed at the costs of the appellants.